- - - - - - ··- . -             ... .




                                                                 ·' .

                                                   cA.usE N-o. M-t2-0o4s-cv.:A
              BRADLEY AERY AND RANDI AERY,         §                                   IN TH:E DISTRJcr COURT
                                                                                                    FILED IN
              PLAil'fTIFFS, AND                    §                                         4th COURT OF APPEALS
                                                   §                                          SAN ANTONIO, TEXAS
            J. L HOUSE TRUST, ·ET AL.,      .      §'                                        05/20/2015 4:00:54 PM
            INTERvENORS AND TIIIRD-PARTY           §                                             KEITH E. HOTTLE
            PLAINTIFFS                             §                                                  Clerk
                                                   §
            v.                                     §                                   36TiiJUDICIAL DISTRI~
                                                   §
         · HOSKINS, INC., C. CLIFTON HOSKINS,      §
            HAzEL Q. HOSKINS LIVING REVOCABLE §                                                     FILED IN
                                                                                             4th COURT OF APPEALS
            TRU~, HAZEL Q. HOSKINS, TRUSTEE, . §                                              SAN ANTONIO, TEXAS
            LEE ANN Kl!I.KA, LEE ROY HOSKJNS, ill, §                                         05/20/2015 4:00:54 PM
            ANDREA JURICA, BLAKE C. HOSKINS,       §
                                                                                                 KEITH E. HOTTLE
          · BRENTC.HOSKINS,~IEON~K · §                                                                Clerk
            HOSKINS;ET .A4~         .     .        §
            DEFENDANTs, .ANU                       §
                                                   §                                                                                          i
            AURORA RESOURCES CORPORATION,          §                                                                                          i
            ARMADILLO E&P, .INC., FORMERLY         §                                                                                '         '

            KNOWN AS TEXOZ.E&P II, INC.,           §
            TEXO~ E&P.I, INC., SEA EAGLE FORD,     §
            I.LC, AND SUNDANCE ENERGY, INC.,       §                             MCMUllEN COUNTY, TEXAS
            TinRD-PAR'fX DEFENDANTS.

                                ORDER GRANTING DEFENDANT C. CLIFI'ON HOSKINS'S
                           FIRST AMENDED    .   . MOTION FOR PARTIAL  ..      SUMMARY JPDGMENT
                                                                       .                    . .
        ·. ·..            On this day came .o n ~or consideration Defendant C. Clifton Hoskins's Motion for Partial

         ·,. ...·Suintruuy Judgment, .After considering Defendant's First Amended
                                                                            .     Motion fot Partial Summary
          '
        . Jucigment (the Motion), the arguments of counsel, the pleadings on file in this cause, and all things ·

              properly before·it, the Court finds that the Motion ~hould be granted.

                     . It is, therefore, ORDERED .that the Motion is hereby in all things GRA.NlED.

                          It is further ORDERED and DECLARED that the Febm.a:ry 9, 1966 Deed fro~ Sam E.

              Quinn to James L. Howe conv~y.ing the lands of the 623.93-acte Quinn Tract.(Vol 9s, pg. 451).clid

              not conv_ey Sam E. Quinn's non-participating ~yalty ~teres~ in the Ray Tract and Hoskins Tract,

              .o~ e~blished and described in that certain November 7,.1963 Partitio~~if_ti                  .     o'clocA · 1\J.·
                                        ·                  ·                       .           This::E:dayof             =~
                                                                                                         ~~r~e Garza .

                                                                            r ---~Cie~k3.arn~--
              5306480.1
                                                                                                                          Court
                                                                            I
                                                                                                                                        1--
                                                  Exhibit A
                                                                                                                      01077 /
                                                                                            ·------·--.·.




        (VoL 95, Eg. 357) ·and subsequently cdt!Veyed to Hazel Hoskins and L. R Hoskins by that certain
                  .                         .         .                               .                 .
     Febiwuy 11, 1966 Deed from Sam E. Quinn ·to L R Hoskins ~d Hazel HoskinS conveying his

     non-participatin~ royalty.interests in   Ray Tract and Hoskins Ttact                          ..
                 It is further ORDERED that Plaintiffs, Third-Party Plaintiffs, and Intervenors take nothing

        on th~ declaratory judgnlent claims.
         .       .                      ~~
                                        ~-.
    ..
    :            SIGNED this
                     .




                                                                                                                        ,.




•    5306480.1



                                                                                                               010?8·
                                                                                                                •< .
    ,   , ~)




•                                             CERTIFICATE OF SERVICE

                   I do hereby certify that a true .and correct copy of the above and foregoing Defendants C.
           Clifton Hoskins and Hoskins, Inc.'s Reply in Support ·of their First Amended Motion for Partial
           Summary Judgment, Response to Aery & House's Joint Objections to Hoskins' Summary Judgment
           Evidence and Motion to Strike, and Hoskins' Objections and Motion to Strike has on this 26th day
           ofJune 2014, been served on the following opposing counsel as listed below:

           John W. Weber, Jr.                       Via Email
           Jeffrey A. Webb
           Fulbright & Jaworski, L.L.P.
           300 Convent Street, Suite 2100
           San Antonio, Texas 78205-3792
           ~ail: john.weber@nortonrosefulbright.com
           Jeff webb@nortonrosefulb.right.com
           .Attomeys for Intervenors and Third-Party Plaintiffs,
           James House Family Intervenors

           Man: K Whyte                                    Via Email
           John G. George, Jr.
           Matthew F. Wymer
           BEIRNE, MAYNARD & PARSQNS L.L.P.
           112 E. Pecan S~eet, Suite 2750
           San Antonio, Texas 78205
           Email: mwhyte@bmpllp.com
           jgeorgejr@bmpllp.com
           mwjmer@bmpllp.com
               Attomeys for P./JUnti11S Brad Ae.ty and IUndi Ae.ryr

           Melanie Hessler Phipps                          'Via Email·
           Daniel 0. Kustoff
           Michael Suchosk:y
           KUSTOFF & PHIPPS, lLP
           4103 Parkdale Street
           San Antonio, Texas 78229
           Email: mphipps@kpl~gal.com
           dkustoff@kplegal.com
           msuchosky@kplegaLcom
           Attomeys for Plaintiffs Brad Ae.ty and IUndi Ae.ty

               Conner R Jackson                            Via Email
           R. Clay Hoblit
           Hoblit Ferguson Darling, LLP
           2000 Frost Bank Plaza
           802 North Carancahua
           Corpus Christi., Texas 78401
           Email: cjackson@hfdlaw.com ·                                          Filenk!A)~'cloc,A. '":
                                                                                       ay of 0'3- :26.1;


•
                                                                                 Thl
                                                              8
               5359049.1                                                                   P':rr.lr~ ~a
                                                                                 Clerk 3L,W~                    Court

                                                                                 By~ty
                                                                                                                01JJ79
7




    choblit@hfdlaw.com                                       1
    Attomeys for Third-Party Defendant Aurora Resources Corporation

    David L. Ylitalo                            Via Email
    COATSROSE,P.C.
    Chase Center Oak Parlt
    1020 Northeast Loop 410, Suite 800
    San Antonio, Texas 78209
    Email: dylitalo@coatsrose.com
    Attorneys for J:r:oruud K. Hoskins

    Peter E. Hosey                              Via Email
    Julia W. Mann
    Jackson Walker, L.L.P.
    112 East Pecan Street, Suite 2400
    San'Antonio, Texas 78205
    Email: phosey@jw.com
    jmann@jw.com
    Attorneys for Defendants Lee A.a.Q Kulka,
    Lee Roy Hoskins, III, and Andrea Jurica

    Jason A. Newman                             Via Email
    Meghan'Dawson McElvy
    One Shell Pla2a
    910 Louisiana Street
    Houston, Texas 77002-4995
    E.m.ai1: jason.newman@bakerbotts.com
    meghan.mcelvy@bakerbotts.com
    Attorneys for Texoz E&P I, Inc.

     Ezra A. Johnson                          Via Email
    Joseph B.C. Fitzsimons
    J. Byron "Trace" Burton, ill
    .4040 Broadway, Suite 430
     San Antonio, Texas 78209
     Email.: ejohoson@ufjblaw.com
     jfitzsimons@ufjblaw.com
     tburti:>n@ufjblaw.com
     Atto.meys for Defendant & Counter-Plaintiff; Blake C. Hoskins

    David W. Navarro                            Via Email
    Brendan C. Holm
    Hornberger Sheehan Fuller Beiter
    Wittenberg & Garza Incorporated
    The Quarry Heights Building .
    7373 Broadway, Suite 300
    San Antonio, TX 78209

                                                  9
    5359().49.1
,...---- -- -- -- --· -------··-




            Email: dnavarro@hsfblaw.com
            bholm@hsfblaw.com
            .A.ttomeys for Defendant Brent C. Hoskins

            Bruce D. Oakley                             Wa Email
            Robert L Pillow
            Hogan Lovells US llP
            700 Louisiana St, Suite 4300
            Houston, Te"xas 77002
            Email:' bruce.oakley@hogaolovells.com
            Attomeys for Third-Party Defendants Armadillo E&P, Inc.,
            SEA Esgle Ford, LLC and Sundance Energf, Inc. _:


                                                    Is/ Co'tl' E Wehmotr
                                                    Corey F. Wehmeyer




                                                           10
             53590<49.1




                                                                           C-1081.